Exhibit 4.1 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of , 20, among Clearview Acquisitions, Inc., a Nevada corporation (the “Company”), and the investors signatory hereto (each such investor, a “Subscriber” and collectively, the “Subscribers”). This Agreement is made pursuant to the Subscription Agreement, dated as of the date hereof, between the Company and each Subscriber (the “Subscription Agreement”). The Company and each Subscriber hereby agrees as follows: 1.Definitions Capitalized terms used and not otherwise defined herein that are defined in the Subscription Agreement shall have the meanings given such terms in the Subscription Agreement. As used in this Agreement, the following terms shall have the following meanings: “Advice” shall have the meaning set forth in Section 7(c). “Commission” means the
